Exhibit 10.20

 

LEASE AGREEMENT

 

THIS LEASE (“Lease”) made and entered into as of the 7 day of July, 1999, by and
between PRIME INVESTMENTS, INC., a Kansas corporation, (“Landlord”), and
KEYSTONE AUTOMOTIVE OPERATIONS MIDWEST, INC., a Delaware corporation,
(“Tenant”).

 

 

WITNESSETH

 

In consideration of the mutual covenants and agreements hereinafter set forth,
and with intent to be legally bound, Landlord and Tenant agree and covenant as
follows:

 

 

ARTICLE 1—DEMISE OF PREMISES, USE AND ENJOYMENT;

CONSTRUCTION OF IMPROVEMENTS

 

Section 1.01 Description of Premises. Subject to and upon the terms, conditions,
covenants and undertakings hereinafter set forth, Landlord does hereby demise
and lease to Tenant, and Tenant does hereby lease from Landlord, a portion of
the real property located at Shawnee and Armourdale Parkway, in the City of
Kansas City, State of Kansas, more specifically described as approximately
162,750 square feet of warehouse/cross dock facility to be constructed by
Landlord pursuant to Section 1.05 below (the “Improvements”), and together with
all easements, privileges, appurtenances, rights, alleys, ways, waters and
advantages belonging or appertaining to such Land and Improvements (the
foregoing, together with the Land and Improvements, are collectively called the
“Premises”). Tenant shall have exclusive use of the Premises, subject to
Landlord’s rights under this Lease.

 

Section 1.02 Use. The Premises may be used as a warehouse, a distribution
center, an office, for the parking of motor trucks and trailers and other motor
vehicles, and for any other



--------------------------------------------------------------------------------

purpose incidental to such uses. Tenant’s activities on the Premises will not be
in violation of any laws or ordinances or any rules, regulations, requirements
or orders of all municipal, county, state or federal authorities or agencies,
respecting the use and occupancy of the Premises.

 

Section 1.03 Quiet Enjoyment. Landlord covenants and agrees that upon Tenant
paying all rent and additional rent as provided herein and performing all of the
covenants and conditions herein set forth, Tenant shall and may peaceably and
quietly have, hold and enjoy the Premises hereby demised for the term or terms
herein provided and for the intended uses and purposes, subject nevertheless to
the provisions of this Lease. Landlord represents and warrants that the Premises
are and will remain zoned so as to allow the full use by Tenant referred to in
Section 1.02 above, and if such full use is substantially impaired as a result
of a zoning requirement this Lease shall, at Tenant’s option, terminate.

 

Section 1.04 Condition of Premises. Landlord represents that at the time Tenant
takes possession, it will own the Premises in fee simple and shall have the
right to Lease the same to Tenant. Landlord agrees to deliver to Tenant the
Premises free from tenancy of any person or party other than Tenant.

 

Section 1.05 Construction of the Improvements.

 

(a) As used in this Section 1.05, the following terms shall have the following
meanings:

 

“Basic Construction” a one hundred, sixty-two thousand, seven hundred fifty
(162,750) square foot general purpose warehouse/cross dock facility, to be
constructed by Landlord on the Land, together with paving, landscaping, and
driveway entrance, all as more fully described in the Plans and as more fully
shown on the Site Plan.

 

 

2



--------------------------------------------------------------------------------

“Certificate of Occupancy” means a certificate or permit issued by the
appropriate governmental agency permitting Tenant to occupy and use the Premises
for the purposes described in Section 1.02 above.

 

“Excusable Delays” means delays (whether affecting Landlord or Tenant, as the
case may be, directly, or any contractor or subcontractor of Landlord or Tenant)
caused by fire, the elements, strikes, lockouts, or other labor troubles
including the timely delivery of all building materials, or any other cause,
event, or circumstance, whether similar or dissimilar to the foregoing, beyond
the control of Landlord or Tenant or their respective contractors or
subcontractors, as the case may be.

 

“Plans” means the set of construction plans and specifications for the Basic
Construction described on those certain Plans which shall be initialed by both
parties and attached hereto and made a part hereof and labeled as Exhibit A. The
plans shall include a 162,750 square foot building of which the Tenant shall
initially occupy.

 

“Site Plan” means the site plan for the Premises, a copy of which is attached
hereto as a part hereof and labeled Exhibit B.

 

(b) Landlord has commenced the basic construction on the Land and thereafter
shall use its best efforts to complete the Basic Construction substantially in
accordance with the Plans and the Site Plan no later than February 1, 2000. If
the Basic Construction is delayed due to an Excusable Delay, Landlord shall give
notice to Tenant of the estimated date of completion. The Basic Construction
shall be deemed completed on the date that the Basic Construction has been
completed substantially in accordance with the Plans and the Site Plan and a
Certificate of Occupancy is issued for the Premises. Landlord shall give Tenant
written notice of the date on

 

 

3



--------------------------------------------------------------------------------

which Landlord estimates the foregoing conditions will be met, which notice
shall be given no less than ten (10) days prior to the estimated date set forth
therein; it is agreed, however, that any variance between the estimated date in
such notice and the actual completion date shall not constitute a default by
Landlord hereunder.

 

(c) If Tenant takes possession of the Premises and begins operation of its
business thereon prior to completion of the Basic Construction, such possession
and operation shall not relieve Landlord of the obligation to complete the Basic
Construction. Furthermore, Landlord shall be obligated to complete any items of
the Basic Construction not completed at the time the Basic Construction is
otherwise considered completed pursuant to the terms of this Lease. In either of
the circumstances described in this paragraph (c), Tenant agrees to cooperate
with Landlord to allow it to complete the Basic Construction.

 

(d) Landlord shall complete the Basic Construction at its sole cost and expense
free of liens, in a good and workmanlike manner, and in accordance with all
applicable laws, regulations, ordinances, codes, and rules of all applicable
governmental agencies. Landlord, at its sole cost and expense, shall obtain all
necessary building permits, utility permits, construction permits, certificate
of occupancy and any and all other permits, licenses, and approvals required by
applicable laws, regulations, ordinances, codes, and rules with respect to the
construction of the Basic Construction.

 

(e) During construction of the Basic Construction, Landlord shall procure and
maintain in full force and effect, at its sole cost and expense, a policy of
builder’s risk insurance covering the Basic Construction. Such insurance shall
be in an amount and shall be issued by a company licensed and approved to
conduct business in the state of Kansas. Prior to commencement of construction
of the Basic Construction, Landlord shall deliver to Tenant a

 

4



--------------------------------------------------------------------------------

certificate evidencing the issuance of such insurance pursuant to which
certificate the insurance company shall agree that such insurance shall not be
canceled, terminated or materially altered without at least thirty (30) days
prior written notice to Tenant. If the Basic Construction is damaged or
destroyed by fire, the elements, accident, or otherwise, Landlord shall, at its
sole cost and expense and regardless of whether such casualty is covered by the
insurance policy described in this paragraph (e), cause the Basic Construction
to be completed as required in this Section 1.05; however, such event shall be
deemed to be an Excusable Delay and the date set forth herein for completion of
the Basic Construction shall be extended to afford Landlord the necessary time
to complete the Basic Construction.

 

(f) Landlord shall prosecute the construction of the Basic Construction with due
diligence, but due allowance shall be made for interruptions and delays based on
Excusable Delays. Nothing in this Section 1.05 shall require Landlord to incur
overtime charges or premium pay to complete the Basic Construction, nor shall
the incurring of the same be deemed an element of Landlord’s due diligence.

 

(g) The Basic Construction, once completed in accordance with this Section 1.05,
shall constitute the “Improvements” defined in this Lease.

 

(h) Tenant shall construct its own offices on the Premises at its own expense.
Landlord shall credit the sum of $148,000.00 to Tenant by the abatement of rent
from the beginning of the Lease term until full credit for such amount has been
credited, to be used for such construction. Tenant agrees to submit plans and
specifications for Landlord’s approval prior to the commencement of
construction. Landlord shall not withhold its consent unreasonably, however,
Tenant may only build such offices after approval of plans and specifications by
Landlord. Tenant shall build such offices in a good and workmanlike manner, at
least consistent

 

5



--------------------------------------------------------------------------------

in quality with the rest of the Premises. Tenant shall not allow liens to be
placed on the Premises and will promptly settle all disputes with
contractors/subcontractors or materialmen immediately or file an appropriate
bond to remove or prevent a lien against the Premises. Tenant will obtain
appropriate permits for such construction and will comply with all laws,
ordinances, codes and rules with regard to such construction.

 

Section 1.06 Expansion Space. Tenant may also give notice to Landlord at any
time during the first five (5) years of the Lease term, that it desires that
Landlord expand the existing premises to include 115,500 additional square feet
to be connected to the original structure by a 30’ wide, 50’ long covered
walkway. This notice shall be given in writing to Landlord. Tenant must agree to
occupy the expanded space upon the giving of notice. Landlord shall have nine
(9) months within which to complete such expansion. The requirements for
construction shall be the same as agreed upon herein for the initial
construction. Tenant shall occupy the expanded space immediately upon completion
of construction. The same terms and conditions of the Lease including all
renewal options thereof, shall apply to the expanded space. Rent shall convene
upon occupancy by Tenant. It is agreed between Landlord and Tenant that any
renewal of this Lease term after the expansion space has been completed and
occupied by Tenant, shall include such expansion space.

 

Notwithstanding the above, Landlord shall have the right to expand the existing
structure on its own without the request of Tenant for up to an additional
115,500 square feet at any time during the Lease term. Provided, however, Tenant
shall not be required to occupy such space unless Tenant shall give Landlord
ninety (90) days written notice of its intent to occupy such expanded Premises.
Tenant’s right to occupy the expanded Premises whether built by Landlord under
its own initiative or as a result of Tenant’s election hereunder, shall expire
upon the

 

6



--------------------------------------------------------------------------------

completion of the first five (5) years of the Lease term. In the event Tenant
shall occupy the expanded space, Landlord and Tenant agree to execute an
appropriate addendum to Lease Agreement setting out the terms and conditions of
the expanded space and the occupancy thereof, such terms and conditions, where
applicable, being the same as those in the original Lease. Tenant shall be given
first right of refusal to lease the expanded space after the expiration of the
five (5) year period should it become available during the lease term.

 

ARTICLE II—TERM

 

Section 2.01 Initial Term. The initial term of this Lease (the “Initial Term”)
shall be ten (10) years, commencing on the 1st day of February, 2000, or the
date of occupancy by Tenant defined as the date of the issuance of a temporary
occupancy permit, (“Commencement Date”) and ending at 11:59 p.m. local time on
the day before the date that is ten (10) years from the Commencement Date,
unless sooner terminated or renewed pursuant to the provisions hereof. Once the
Commencement Date has been determined, Landlord and Tenant shall execute a
letter or other written instrument confirming the Commencement Date.

 

Section 2.02 Renewal Term. Upon expiration of the Initial Term, Tenant shall
have the option (provided Tenant is not then in default) to renew this Lease for
two additional terms of five (5) years each, commencing on the date that is ten
(10) years from the Commencement Date, or five (5) years from the first renewal
date, whichever shall apply, and ending (unless sooner terminated or renewed
pursuant to the provisions hereof) at 11:59 p.m. local time on the day before
the date that is five (5) years from the Commencement Date of each renewal term,
(the “Renewal Term”). Tenant shall exercise its option to renew this Lease as
provided above by giving Landlord written notice of its election to renew this
Lease no later than the date that is 120 days prior to the expiration of the
Initial Term or 120 days prior to the expiration of the first

 

 

7



--------------------------------------------------------------------------------

renewal term. All of the terms and conditions of this Lease shall apply to each
of the Renewal Terms, except that Tenant shall have no rights to renew this
Lease, beyond the two renewal terms. All references in this Lease to the “Term”
shall be deemed to include the Initial Term and each Renewal Term, unless the
context indicates otherwise.

 

Section 2.03 Lease Year Defined. As used in this Lease, “Lease Year” means the
period of twelve (12) consecutive calendar months commencing on the Commencement
Date and ending on the day before the date that is one (1) year from the
Commencement Date, and each corresponding twelve (12) month period thereafter
throughout the balance of the Term.

 

Section 2.04. In the event Tenant shall lease another building larger than the
premises from Landlord, this lease shall cease on the date the lease on the
different structure shall commence.

 

ARTICLE III—RENT

 

Section 3.01 Rent During Term. Tenant covenants and agrees to pay to Landlord
for the use and occupancy of the Premises during the Term the following monthly
amount during each year of the Initial Term:

 

Years 1 through 5—$3.42 per square foot/year

 

Years 6 through 10—$3.75 per square foot/year

 

Section 3.02 Rent During Renewal Term. Tenant shall receive two (2) options to
extend the term of this Lease for an additional five (5) years each under the
same terms and conditions hereof, except that the base rental rate shall be an
additional .35¢ per square foot/year for each renewal period..

 

Section 3.03 Payment of Rent. Rent is due in advance on the 1st calendar day for
each month during the Term at the office of Landlord or at such other place or
address as Landlord may

 

8



--------------------------------------------------------------------------------

hereafter designate in writing. Landlord agrees to send a monthly billing
statement to Tenant at least 30 days prior to due date.

 

Section 3.04 Security Deposit. Tenant agrees to deposit on the date hereof the
sum of $42,750.00 in cash or irrevocable letter of credit in favor of Landlord,
which sum shall be held by Landlord without obligation for interest as security
for the performance of Tenant’s covenants and obligations under this Lease. It
is expressly understood that such deposit is not an advanced rental deposit or a
measure of Tenant’s damages in case of Tenant’s default. Upon the occurrence of
any event of default by Tenant, Landlord may, from time to time, without
prejudice to any other remedy provided for herein or provided by law, use such
funds to the extent necessary to make good any such default, or any damage,
expense or liability caused by such default and Tenant shall promptly pay to
Landlord on demand the amount as applied in order to restore the security
deposit to its original amount. Failure of Tenant to restore the security
deposit as set forth above, within ten (10) days from demand by Landlord, shall
constitute an act of default under this Lease. If Tenant is not then in default
hereunder, the balance of such deposit shall be returned by Landlord to Tenant
within 60 days after expiration or termination of this Lease and return of the
Premises to Landlord in accordance with the terms hereof.

 

ARTICLE IV—IMPOSITIONS

 

Section 4.01 Real Estate Taxes. Landlord agrees to pay all taxes, impositions,
assessments, general and special and payments in lieu of taxes, and all other
impositions, that may be levied or assessed against the premises occurring from
and after the commencement date and thereafter, throughout the term or any
extension thereof.

 

Section 4.02 Increase in Real Estate Taxes and Special Assessments. In the event
the real estate taxes and installments of special assessments, payable with
respect to the Premises during

 

9



--------------------------------------------------------------------------------

any Lease Year shall be greater than the amount of such taxes and installments
due and payable during the base year of 2000, in the amount levied in December,
2000, or the first fully assessed year, whether by reason of an increase in tax
rate or an increase in valuation or otherwise, Tenant shall pay the full amount
of such increase as additional rent within thirty (30) days after notice to
Tenant that the same is due. Landlord shall furnish tax bills and other
statements to Tenant in sufficient time so that Tenant may pay its portion of
any such bills and statements if any, without penalty or loss of discount. For
any partial year occupancy by Tenant, the amount due shall be appropriately
prorated for the portion of the year the Tenant shall occupy the Premises.

 

Section 4.03 Right to Contest. Tenant shall have the right to contest all taxes,
assessments, impositions, and charges levied against the Premises, and Landlord
agrees to join in such contest, if required by law, and to permit Tenant to
contest the same in Landlord’s name; provided, however, that Tenant shall bear
the cost of any such contest, and provided further that Tenant shall take all
reasonable steps necessary to ensure that Landlord’s interest in the Premises
shall not be subject to lien or forfeiture as a result of such contest. Landlord
shall immediately send Tenant notice of any increase in the assessment of the
Premises.

 

Section 4.04 Personal Property Taxes. Tenant agrees to pay all personal property
taxes levied or assessed on all items of personal property, machinery, and
equipment placed on or installed in the Premises by Tenant during the Term.

 

ARTICLE V—CONDITION OF THE PREMISES

 

Section 5.01 Condition. Landlord covenants, warrants, and represents to Tenant
that on the Commencement Date (a) the Improvements shall be broom clean, (b) all
of the building systems in the Improvements (including, but not limited to, the
water and sewer system, the electrical system, and the heating, ventilation, and
air conditioning system) shall be operable and

 

10



--------------------------------------------------------------------------------

in a state of good order and repair, and (c) the structure of the Improvements
(including, but not limited to, the walls, foundation, and roof) shall be in a
state of good repair.

 

 

ARTICLE VI—ALTERATIONS AND IMPROVEMENTS

 

Section 6.01 Construction of Improvements. Tenant shall have the right during
the Term, at its own cost and expense, to erect a sign or signs upon the
Premises. Tenant may make, at its sole cost and expense, any and all remodeling,
paving, fencing, and construction changes and improvements to the Premises,
unless the cost of such changes or improvements exceeds $10,000.00, in which
case Tenant must obtain the prior written consent of Landlord, which consent
shall not be unreasonably withheld.

 

Section 6.02 Compliance. Any removals, additions, alternations, paving, fencing,
or improvements shall be in compliance with all applicable permits and
authorizations, with all building and zoning laws and with all other laws,
ordinances, orders, rules, regulations and requirements of all federal, state
and municipal governments.

 

Section 6.03 Liens. Any alterations or construction performed by Tenant shall be
the obligation of and paid for by Tenant so that the Premises shall at all times
be free of liens except as herein provided. Should any lien be filed as a result
of alterations or construction performed by Tenant, Tenant agrees either to
cause the same to be removed within sixty (60) days after the date of filing or
furnish Landlord with a surety bond securing Landlord against any payment which
may thereafter be required to be paid in order to have such lien canceled or
discharged of record. Any such bond shall be in the amount of the lien, plus a
reasonable amount in excess thereof to cover the interest and other anticipated
cost and expenses which may be incurred in connection with the cancellation and
discharge of any such lien.

 

11



--------------------------------------------------------------------------------

Section 6.04 Title to Improvements. The parties agree that during the Term and
until the expiration or termination thereof Tenant shall have title to all
alterations or improvements constructed by Tenant on the Premises. At the
expiration or termination of this Lease or any renewals thereof, Tenant shall
have the option or right to remove all property of Tenant and all additions or
improvements made by Tenant; if Tenant elects to so remove any such property,
Tenant shall repair all damage to the Premises caused by such removal and
restore the Premises to a useable condition. Landlord may instruct Tenant to
remove or restore all additions and improvements. Any property or improvement
not so removed shall be deemed to automatically pass to Landlord and Tenant
agrees to execute any documents reasonably requested by Landlord to evidence the
transfer of title.

 

ARTICLE VII—SUBORDINATION, NON-DISTURBANCE AND

NON-SUBORDINATION

 

Section 7.01 Subordination and Non-Disturbance. This Lease is and shall remain
subordinate to any mortgage or deed of trust currently encumbering Landlord’s
fee interest in the premises or any mortgage or deed of trust that shall
subsequently encumber Landlord’s fee interest in the premises during the term of
this Lease Agreement, (a “Mortgage”); provided, however, that as long as Tenant
is not in default under this Lease the holder of such Mortgage will not, unless
required by applicable law to perfect its foreclosure, name or join Tenant as a
party defendant in any suit, action or proceeding, nor will this Lease be
terminated or otherwise affected by the enforcement of rights given to such
holder pursuant to the terms and conditions contained in such Mortgage or other
documents held by such holder. Tenant agrees to execute such documents
confirming the provisions of this Section 7.01 as may be reasonably requested by
Landlord.

 

12



--------------------------------------------------------------------------------

Section 7.02 Non-Subordination of Fee Interest. Notwithstanding any other
provision of this Lease, Tenant shall not have the power or right to subject
Landlord’s title or interest in or to the Premises to any mechanics or
materialman’s lien, nor shall any provision of this Lease be construed so as to
permit Tenant to encumber the title or interest of Landlord in or to the
Premises or under this Lease and all liens on Landlord’s title or interest for
or on account of any improvement made by Tenant or anyone claiming by, through
or under Tenant is hereby expressly prohibited.

 

 

ARTICLE VIII—MAINTENANCE AND REPAIRS

 

Section 8.01 Maintenance and Repairs. During the Term, Tenant covenants, at
Tenant’s sole cost and expense, to maintain and take care of the Premises,
including but not limited to the following items in the Premises; 1) HVAC; (2)
snow removal; (3) landscaping; (4) lamps in and out; (5) dock levelers; (6) dock
doors; (7) sprinkler system; (8) parking lot surface; (9) plumbing; (10) floor;
and (11) all other items not specifically the responsibility of the Landlord.
Provided however, nothing herein shall make Landlord responsible to pay for any
repairs, maintenance or replacement of the Premises or any appurtenances thereto
when such damage or destruction is caused by the negligence of Tenant or
Tenant’s employees, invitees or by Tenant’s use and occupancy of the Premises
over and above normal wear and tear of the Premises. Tenant shall be responsible
for all other interior maintenance including but not limited to janitorial and
general upkeep. Tenant shall have sole responsibility for the wiring and
maintenance of all of its equipment.

 

Section 8.02 Landlord’s Responsibility. During the Term, Landlord covenants, at
Landlord’s sole cost and expense, to make all structural repairs, including (but
not limited to) walls, the roof, and the exterior water and sewer systems in the
Premises; provided, however, that

 

13



--------------------------------------------------------------------------------

any repairs or replacements to any damage to exterior water and sewer systems
caused by the negligence or intentional acts of Tenant or Tenant’s agents or
employees shall be the responsibility of Tenant. Landlord further covenants at
Landlord’s sole cost and expense that all property management fees either in
place or contemplated are Landlord’s responsibility.

 

 

ARTICLE IX—INSURANCE

 

Section 9.01 Fire and Extended Coverage Insurance. Landlord, during the Term,
shall carry and maintain fire and extended coverage insurance covering the
Improvements against loss or damage in an amount not less than the full
replacement value of the Premises. Landlord and Tenant hereby mutually release
each other from liability and waive all rights of recovery against each other
for any loss from perils insured against under a standard fire insurance policy
with extended coverage endorsements; provided that this sentence shall be
inapplicable if it would have the effect, but only to the extent that it would
have the effect, of invalidating any insurance coverage of Landlord or Tenant.
Provided however, in the event the insurance to be provided by Landlord
hereunder shall increase in cost over and above the cost of such insurance
during the base year of this Lease, (2000), Tenant agrees to pay the full amount
of such increase. Landlord shall furnish sufficient evidence of such increase to
Tenant and bill Tenant its share of such increase immediately upon receipt of
its insurance statement or bill which evidence same.

 

Section 9.02 General Liability Insurance. Landlord, , during the Term, shall
carry and maintain comprehensive public liability insurance, including property
damage, insuring Landlord and Tenant against liability for injuries to persons
or property occurring in or about the Premises or arising out of the
maintenance, use or occupancy thereof, except for such damage or injury caused
by Tenant’s negligence, or willful act or omission. Tenant shall carry and
maintain such liability insurance coverage in the amount of One Million and
No/100 Dollars ($1,000,000.00)

 

14



--------------------------------------------------------------------------------

combined single limit or more naming Landlord as additional insured, as its
interests may appear. Tenant to supply Landlord with an original of such
insurance policy or certificate with such insurance policy containing a right of
noncancellation by the company without thirty (30) days prior written notice to
Landlord of such intent to cancel. Provided however, in the event the insurance
to be provided by Landlord hereunder shall increase in cost over and above the
cost of such insurance during the base year of this Lease, (2000), Tenant agrees
to pay the full amount of such increase. Landlord shall furnish sufficient
evidence of such increase to Tenant and bill Tenant its share of such increase
immediately upon receipt of its insurance statement or bill which evidence same.

 

Section 9.03 Waiver of Subrogation. As part of the consideration for this Lease,
each of the parties hereby releases the other party hereto from all liability
for damage due to any act or neglect of the other party (except as hereinafter
provided) occasioned to property owned by said parties which is or might be
incident to or the result of a fire or any other casualty against loss for which
either of the parties is now carrying or hereafter may carry insurance;
provided, however, that the releases herein contained shall not apply to any
loss or damage occasioned by intentional acts of either of the parties hereto,
and the parties hereto further covenant that any insurance they obtain on their
respective properties shall contain an appropriate provision hereby the
insurance company, or companies, consent to the mutual release of liability
contained in this paragraph.

 

 

ARTICLE X—INDEMNIFICATION

 

Section 10.1 Indemnification of Landlord. Tenant agrees to indemnify, defend,
protect and hold harmless Landlord, its directors, officers, employees, agents,
attorneys, successors or assigns, from and against any and all liabilities,
obligations, claims, damages, costs and expenses

 

15



--------------------------------------------------------------------------------

(including reasonable attorney’s fees) incurred by or asserted against Landlord
by reason of (i) any injury to or death of persons or loss of or damage to
property occurring during the Term on or about the Premises or the adjoining
sidewalks or streets, and (ii) any failure on the part of Tenant to perform or
comply with any of the terms of this Lease, unless such injury, death, damage,
or failure is caused by Landlord’s negligence or willful act or omission.

 

Section 10.2 Indemnification of Tenant. Landlord agrees to indemnify, defend,
protect and hold harmless Tenant and its partners and their respective partners,
directors, officers, employees, agents, attorneys, successors and assigns from
and against any and all liabilities, obligations, claims, damages, costs and
expenses (including reasonable attorney’s fees) incurred by or asserted against
Tenant by reason of (a) any negligence or willful act or omission on the part of
Landlord or Landlord’s agents or employees, or (b) any failure on the part of
Landlord to perform or comply with any of the terms of this Lease, unless such
injury, death, danger or failure is caused by Tenant’s negligence or willful act
or omission.

 

 

ARTICLE XI—UTILITIES

 

Section 11.01 Utilities. Tenant shall pay or cause to be paid all charges, if
any, for gas, water, sewer, electricity, heat, air conditioning, telephone or
other utility or service used or rendered in connection with the Premises
throughout the Term of this Lease.

 

 

ARTICLE XII—DAMAGE OR DESTRUCTION

 

Section 12.01 Not Wholly Untenantable. If during the Term the Improvements are
damaged by fire, the elements, accident or other casualty (any of such causes
being referred to herein as “Casualty”), but the Improvements shall not thereby
be rendered wholly or partially untenantable, Landlord shall promptly cause such
damage to be repaired and there shall be no abatement of rent. If, as a result
of a Casualty during the Term, the Improvements shall be

 

16



--------------------------------------------------------------------------------

rendered wholly or partially untenantable, then, subject to the provisions of
Section 12.02, Landlord shall cause such damage to be repaired and, provided
such damage is not caused by the negligence of Tenant, all rental shall be
abated proportionately as to the portion of the Improvements rendered
untenantable during the period of such untenantability; provided, however, that
Landlord shall not be obligated to repair such damage if such damage cannot be
repaired within ninety (90) days, and if such damage occurs in the last year of
the Term. All such repairs shall be made at the expense of Landlord; provided,
however, Tenant agrees to make any proceeds of the insurance policy described in
Section 9.01 above available to Landlord for the purpose of paying for such
repairs. Landlord shall not be liable for interruption to Tenant’s business.

 

Section 12.02 Wholly Untenantable. If, as a result of a Casualty during the
Term, the Improvements are (a) rendered wholly untenantable, or (b) damaged as a
result of any cause which is not covered by Tenant’s insurance, or (c) damaged
or destroyed in whole or in part during the last year of the then current Term
of this Lease, Tenant or Landlord may elect to terminate this Lease by giving
notice of such election to the other party within ninety (90) days after the
occurrence of such Casualty. If such notice is given, the rights and obligations
of the parties shall cease as of the date of such notice, and rental shall be
adjusted as of the date of such Casualty.

 

ARTICLE XIII—CONDEMNATION

 

Section 13.01 Partial Taking. If any part of the Premises shall be taken or
condemned for any public use by any legally constituted authority by right of
eminent domain and a part thereof remains which (in Tenant’s judgment) is
suitable for the full conduct of Tenant’s business, this Lease as to the part to
be taken shall terminate as of the date title shall vest in the condemner (or
such earlier date on which possession of the Premises must be given to the
condemner, Landlord

 

17



--------------------------------------------------------------------------------

shall promptly restore the portion of the Premises not taken, and the rent
payable hereunder shall be adjusted equitably. If the aforementioned taking
renders the remainder of the Premises unsuitable for Tenant’s use, Tenant may
terminate this Lease as of the date when Tenant determines that the Premises is
unsuitable for Tenant’s use by giving notice to that effect within thirty (30)
days after such determination.

 

Section 13.02 Total Taking. If all or substantially all of the Premises are
taken or condemned or so much thereof that the use by Tenant shall be
substantially impaired, this Lease shall terminate. All compensation awarded or
granted shall be divided so that the part of the award with respect to the fee
portion of the Premises owned by Landlord shall go to Landlord and tat part of
the award with respect to the improvements to the Premises and leasehold
interest of Tenant shall go to Tenant. Notwithstanding the provisions herein,
Tenant shall have the right to make a separate claim with the condemning
authority for the value of Tenant’s trade fixtures and relations expenses.

 

Section 13.03 Fully Informed. In the event of any taking, the parties agree to
keep each other fully informed concerning the progress of the proceedings and of
any negotiations in connection therewith. Both parties shall have the right, at
their sole cost and expense, to participate in such proceedings and negotiations
and both parties and their attorneys shall consult and cooperate with each other
in connection therewith and furnish to each other copies of all papers and
documents served and received in connection therewith. Both Landlord and Tenant
shall have the right on written notice to the other to institute any action or
proceeding or if any action or proceeding is pending to intervene therein and to
continue therewith to obtain the largest award possible.

 

18



--------------------------------------------------------------------------------

ARTICLE XIV—ASSIGNMENT AND SUBLETTING

 

Section 14.01 Assignment and Subletting. Tenant may not assign this Lease or
sublet the Premises in whole or in part, to an affiliate or subsidiary of
Tenant, without prior written consent of Landlord, such consent not to be
unreasonably withheld. In the event of any such assignment or sublease, Tenant
shall remain liable for the payment of rent and for the full performance of all
of the terms and conditions to be observed by Tenant under this Lease, unless
Landlord agrees in writing to release Tenant.

 

 

ARTICLE XV—FIXTURES AND TRADE FIXTURES

 

Section 15.01 Fixtures and Trade Fixtures. It is expressly understood and agreed
that any and all signs, fixtures, trade fixtures, machinery, fencing, furniture,
appliances, and equipment erected or installed by Tenant, whether or not
attached to the Premises, shall remain the property of Tenant and may be removed
by Tenant at or before the expiration of this Lease and any renewals thereof,
including the period of any “holding over”, provided Tenant repairs all damage
in a good and workmanlike manner which may be caused by an such removal. Any
such property not removed prior to the end of this Lease shall become the
property of Landlord, unless Landlord gives written notice to Tenant requiring
the removal thereof, in which event Tenant agrees to remove same before this
Lease expires and to repair all damaged caused by such removal.

 

 

ARTICLE XVI—DEFAULT

 

Section 16.01 Tenant’s Default. Tenant agrees that one or more of the following
events shall be considered “Events of Default” as said term is used herein:

 

(a) Tenant shall be adjudged an involuntary bankrupt or a decree or order
approving as properly filed a petition or answer filed against Tenant asking for
reorganization of Tenant

 

19



--------------------------------------------------------------------------------

under the Federal Bankruptcy Law as now or hereafter amended, or under the laws
of any state, shall be entered and such decree, judgment or order shall not have
been vacated or set aside within sixty (60) days from the date of the entry or
granting thereof, or

 

(b) Tenant shall institute an proceeding or give its consent to the institution
of any proceedings for the relief of Tenant under any bankruptcy or insolvency
laws; or

 

(c) Tenant shall make any assignment for the benefit of creditors or shall apply
for or consent to the appointment of a receiver for Tenant; or

 

(d) Tenant shall default in any monthly payments of rent for 3 days or in any
other payment required to be made by Tenant hereunder when due as herein
provided ; or

 

(e) Tenant shall default in any of the other covenants and agreements herein
contained to be kept, observed and performed by Tenant and such default shall
continue for thirty (30) days after Tenant receives written notice thereof,
unless the default is of such nature that it cannot be cured within such thirty
(30) day period, in which case no Event of Default shall occur so long as Tenant
shall commence the curing of the default within such thirty (30) day period and
shall thereafter diligently prosecute the curing of same.

 

Section 16.02 Remedies Upon Default.

 

(a) Upon the occurrence of any one or more of such Events of Default, Landlord
may lawfully re-enter the Premises or any part thereof and repossess the same as
the former estate of Landlord and expel Tenant and those claiming under and
through it and remove its effects without being deemed guilty of any manner of
trespass and without prejudice to any remedies which might otherwise be used for
arrears of rent, and upon entry as aforesaid, this Lease shall terminate and
Tenant covenants that in case of such termination, Tenant will pay Landlord any
and all loss of

 

20



--------------------------------------------------------------------------------

rent which Landlord shall have incurred by reason of such default on the part of
Tenant, plus any reasonable attorney fees and disbursements.

 

(b) Landlord shall mitigate its damages by making reasonable efforts to relet
the Premises on reasonable terms. Landlord may relet for a shorter or longer
period of time than the Term and make any necessary repairs or alterations. If
Landlord relets for a period of time longer than the current Term, then any
special concessions given to the new tenant shall be allocated throughout the
entire reletting term and not unduly reduce the amount of consideration received
by Landlord during the remaining period of Tenant’s Term.

 

Section 16.03 Landlord’s Default. Landlord’s failure to perform or observe any
of its Lease obligations after a period of thirty (30) days after Landlord
receives written notice from Tenant shall be a Landlord Default, unless Landlord
is diligent in its effort to cure such Default, or if such Default cannot be
reasonably cured in thirty (30) days. In such event, Landlord shall have a
reasonable time to cure such Default. Tenant’s notice to Landlord of a possible
Landlord Default shall include reasonable detail describing the nature and
extent of such failure and shall identify the Lease provision(s) containing the
obligation(s). Upon the happening of a Landlord Default, Tenant shall have the
right, but not the obligation, to perform Landlord’s obligations and deduct any
cost incurred by Tenant from the rent due hereunder. In addition, Tenant may
pursue any other legal or equitable remedies, including terminating this Lease.

 

 

ARTICLE XVII—HOLDING OVER

 

Section 17.01 Holding Over. Any “holding over” by Tenant after the expiration of
the Term shall be construed as a month-to-month extension and such tenancy may
be terminated by either party upon thirty (30) days written notice given to the
other party. Rent during such period

 

21



--------------------------------------------------------------------------------

shall be equal to 125% to the last month’s rent under the then current Term of
this Lease and all other obligations shall continue.

 

 

ARTICLE XVIII—ACCESS

 

Section 18.01 Access. Landlord (a) shall have access to the Premises during
normal business hours upon reasonable prior notice to Tenant for the purpose of
inspection and to exhibit the Premises to prospective tenants or purchasers
therefor, and (b) may at any time within six (6) months prior to the expiration
of the Term display in a conspicuous place on the Premises not more than two
“Real Estate for Rent” or “Real Estate for Sale” signs, each not to exceed
twenty (20) square feet in size, and Tenant agrees that no employee or agent of
Tenant will interfere with such signs when so placed. Landlord agrees that it
shall exercise its rights under this Section 18.01 so as not to interfere with
the operation of Tenant’s business on the Premises.

 

 

ARTICLE XIX—WAIVER

 

Section 19.01 Waiver. The failure on the part of Landlord or Tenant to insist at
any time upon the strict performance of any one or more of the provisions of
this Lease shall not be deemed to be a waiver of any of the rights or remedies
that Landlord or Tenant may have and shall not be deemed to be a waiver of any
subsequent breach or default of the provisions of this Lease.

 

 

ARTICLE XX—NOTICES

 

Section 20.01 Notices. All notices to or demands upon Landlord or Tenant shall
be in writing sent or delivered either personally or by registered or certified
mail, return receipt requested, at the addresses set forth below or at such
other addresses as the parties shall designate to each other in writing from
time to time:

 

Landlord:

  

Prime Investments, Inc.

801 Armourdale Parkway

Kansas City, KS 66105

 

 

22



--------------------------------------------------------------------------------

Tenant:

  

Keystone Automotive Operations, Inc.

44 Tunkhannock Avenue

Exeter, PA 18643

 

 

 

ARTICLE XXI—HAZARDOUS MATERIAL

 

Section 21.01 Environmental Representation. Landlord represents and warrants to
Tenant that the Premises (including surface water, ground water, and any
existing improvements) does not contain any asbestos, substantial amounts of
waste or debris, or contamination, including without limitation, any Hazardous
Substance as hereinafter defined.

 

Section 21.02 Environmental Indemnity. In addition to any other indemnity from
Tenant provided in this Lease, Tenant shall indemnify, defend, protect, and hold
harmless Landlord and its partners, directors, officers, employees, agents,
attorneys, successors, and assigns, from and against any and all claims,
liabilities, penalties, fines, judgments, forfeitures, losses, costs, or
expenses (including attorney’s fees, consultants’ fees and expert fees) for the
death of or injury to any person or damage to any property whatsoever, arising
from or caused in whole or in part, directly or indirectly, by (i) the presence
in, on, under, or about the Premises, or any discharge or release in or from the
Premises of any Hazardous Substance but only to the extent that any such
presence, discharge, or release is caused by Tenant’s activities on the Premises
during the Term, or (ii) Tenant’s failure to comply with any Hazardous Substance
law, to the extent that compliance is required on account of Tenant’s activities
on the Premises and not to the extent that compliance is required solely because
Tenant, as the occupant of the Premises, is held accountable for Hazardous
Substances on, in, under, or about the Premises, or released from the Premises
which are not caused by or released by Tenant. The indemnity obligation of
Tenant created hereunder shall include, without limitation, and whether
foreseeable or unforeseeable, any and all costs incurred in connection with any
site investigation, and any and all costs for repair, cleanup,

 

23



--------------------------------------------------------------------------------

detoxification or decontamination, or other remedial action of the Premises. The
obligations of the parties hereunder shall survive the expiration or earlier
termination of this Lease, and any extensions thereof.

 

As used in this Lease, the term “Hazardous Substance(s)” means any hazardous or
toxic substances, materials or wastes, including, but not limited to, those
substances, materials, and wastes listed in the United States Department of
Transportation Hazardous Materials Table (49 CFR 172.101) or by the
Environmental Protection Agency as hazardous substances (40 CFR Part 302) and
amendments thereto, or such substances, materials and wastes which are or become
regulated under any applicable local, state or federal law including, without
limitation, any material, waste or substance which is (i) petroleum, (ii)
asbestos, (iii) polychlorinated biphenyls, (iv) designated as a “hazardous
substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C. §1251, et
seq. (33 U.S.C. §1321) or listed pursuant to Section 307 of the Clean Water Act
(33 U.S.C. §1317), (v) defined as a “hazardous waste” pursuant to Section 1004
of the Resource Conservation and Recovery Act, 42 U.S.C. §6901, et seq. (42
U.S.C. §6903) or (vi) defined as a “hazardous substance” pursuant to Section 101
of the Comprehensive Environmental Response, Compensation, and Liability Act, 42
U.S.C. §9601, et seq. (42 U.S.C. §9601).

 

 

ARTICLE XXII—MISCELLANEOUS

 

Section 22.01 Entire Agreement. This Lease embodies and constitutes the entire
understanding between Landlord and Tenant with respect to the transactions
contemplated hereby, and all prior or contemporaneous agreements,
understandings, representations, and statements, oral or written, are merged
into this Lease.

 

Section 22.02 Governing Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State of Kansas.

 

24



--------------------------------------------------------------------------------

Section 22.03 Headings. Descriptive headings are for convenience only and shall
not control or affect the meaning or construction of any provision of this
Lease.

 

Section 22.04 Successors and Assigns. This Lease shall be binding upon and shall
inure to the benefit of Landlord and Tenant and their respective heirs, personal
representatives, successors and assigns.

 

Section 22.05 Plurals: Gender. Whenever the context of this Lease shall so
require, the singular shall include the plural, and male gender shall include
the female gender and the neuter, and vice versa.

 

Section 22.06 Severability. In case any one or more of the provisions contained
in this Lease shall be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision hereof, and this Lease shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein unless to do
so would materially alter the benefits and burdens the parties hereto have
bargained for.

 

Section 22.07 Time. Time is of the essence of this Lease; however, if the date
for performance of any provision of this Lease is a Saturday, Sunday, or banking
holiday in the State in which the Premises are located, then the date for
performance shall be extended until the next day that is not a Saturday, Sunday
or banking holiday in the State of Kansas.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant having duly-executed this Lease as of
the day and year first above written.

 

    

LANDLORD:

 

ATTEST:

  

PRIME INVESTMENTS, INC.

 

 

(signature illegible)

--------------------------------------------------------------------------------

  

/s/    William J. Willhite

--------------------------------------------------------------------------------

            TENANT:            

KEYSTONE AUTOMOTIVE OPERATIONS

    MIDWEST, INC.

ATTEST:

 

 

(signature illegible)

--------------------------------------------------------------------------------

  

 

 

/s/    Patrick Judge

--------------------------------------------------------------------------------

     By:

 

26



--------------------------------------------------------------------------------

STATE OF KANSAS

   )                               )ss.:                         

COUNTY OF JOHNSON

   )                         

 

BE IT REMEMBERED, that on this 7 day of July, 1999, before me, the undersigned,
a Notary Public in and for said County and State came William J. Willhite,
President of Prime Investments, Inc., a corporation duly organized, incorporated
and existing under and by virtue of the laws of the State of Kansas, and John
Donake, Asst. Secretary of said corporation, who are personally known to me to
be the same persons who executed the within instrument on behalf of said
corporation, and such persons duly acknowledged the execution of the same to be
the act and deed of said corporation.

 

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed my official
seal the day and year last above written.

 

(signature illegible)                    

Notary Public

 

 

My Commission Expires:

12-27-99

 

 

STATE OF Pennsylvania

   )                               )ss.:                         

COUNTY OF Luzerne

   )                         

 

BE IT REMEMBERED, that on this 29 day of June, 1999, before me, the undersigned,
a Notary Public in and for said County and State, came Patrick Judge, Vice
President of Keystone Automotive Operations Midwest, Inc., a corporation duly
organized, incorporated and existing under and by virtue of the laws of the
State of Delaware, and Ann Cianflone, Secretary of said corporation, who are
personally known to me to be the same persons who executed the within instrument
on behalf of said corporation, and such persons duly acknowledged the execution
of the same to be the act and deed of said corporation.

 

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed my official
seal the day and year last above written,

 

(signature illegible)                    

Notary Public

 

My Commission Expires:

 

27



--------------------------------------------------------------------------------

EXHIBIT A

COPY OF THE PLANS

 

28



--------------------------------------------------------------------------------

EXHIBIT B

COPY OF THE SITE PLANS

 

29